Daybreak Oil and Gas, Inc. 601 West Main AveSuite 1012 Spokane, WA99201 Office: (509) 232-7674 Fax: (509) 455-8483 September 26, 2008 Via Edgar United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549-7010 Attention: Karl Hiller Branch Chief Re: Daybreak Oil and Gas, Inc. Form 10-KSB/A for Fiscal Year Ended February 29, 2008 Filed July 14, 2008 Form 10-Q for Fiscal Quarter Ended May 31, 2008 Filed July 14, 2008 File No. 000-50107 Dear Mr. Hiller: We have reviewed the Staff’s comments concerning the Form 10-KSB/A for Fiscal Year Ended February 29, 2008 and Form 10-Q for Fiscal Quarter Ended May 31, 2008, filings by Daybreak Oil and Gas, Inc. (“Daybreak”).Each comment is included below and is numbered to correspond to the numbered paragraph in the Comment Letter.The Company’s responses immediately follow each comment. Form 10-KSB for the Fiscal Year Ended February 29, 2008 Description of Properties, page 25 1. We note your disclosure stating that information about your total proved reserves was “determined by a certified independent engineering firm.”As this appears to be an expert we ask that you identify the expert in your disclosure. Otherwise, if you disagree, tell us the extent and nature of the association between the engineering firm and the required information disclosed. Mr.
